  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


EUGENE LAMAR PENDLETON,               )
                                      )
   Petitioner,                        )
                                      )        CIVIL ACTION NO.
   v.                                 )          2:19cv778-MHT
                                      )               (WO)
UNITED STATES OF AMERICA,             )
                                      )
   Respondent.                        )

                                JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court:

    (1) The         United       States        Magistrate            Judge's

recommendation (doc. no. 4) is adopted.

    (2) The      motion    to   vacate       pursuant     to    28    U.S.C.

§ 2255 (doc. no. 1) is dismissed because the required

permission    has    not     been    obtained      from   the    Eleventh

Circuit Court of Appeals.

    No costs are taxed.

    The clerk of the court is DIRECTED to enter this

document    on   the   civil        docket    as   a    final    judgment
pursuant   to   Rule   58   of    the   Federal   Rules   of   Civil

Procedure.

    This case is closed.

    DONE, this the 30th day of December, 2019.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
